727 S.E.2d 549 (2012)
Kara RAPRAGER
v.
Justin C. RAPRAGER.
No. 289P12.
Supreme Court of North Carolina.
July 9, 2012.
Alicia J. Whitlock, Raleigh, for Raprager, Justin C.
Lori A. Dutra, Oxford, for Raprager, Kara.

ORDER
Upon consideration of the petition filed by Defendant on the 6th of July 2012 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th of July 2012."